0                                         0
                                                                  FILED FOR RECORD
                                                               itARRISOH COUNTY, TEXAS
                                       Cause No.12-0317X ' CLERit DISTRICT COURT·
                                                                2015 JAN ~'/ PM ·3: \'11'1
                                                                                FILED IN
STATE OF TEXAS                                  §                        6th COURT OF APPEALS
                                                §                          TEXARKANA, TEXAS
vs.                                             §                        1/8/2015 2:57:02 PM
                                                §                            DEBBIE AUTREY
CEDRIC HILL                                                                      Clerk
                                                §              71 ST JUDICIAL DISTRICT


                                     NOTICE OF APPEAL


       Defendant Cedric Hill files this notice of appeal to the Sixth District Court of Appeals of
the conviction and sentence in the above cause.




                                                     RESPECTFULLY SUBMITTED,

                                                     Cedric Hill
                                                     P.O. Drawer R
                                                     Marshall, Texas 75671


                                                     ~6}~if
                                                     Cedric Hill, Pro Se


                                      Certificate of Service

       The undersigned hereby certifies that a true and correct copy of the foregoing motion was
delivered to the State on January 8, 2015 by hand delivery to the Harrison County District
Attorney's Office, 200 W. Houston, Marshall, Texas 75670.